Grant, J.

(after stating the facts).

1. New conditions have arisen since the case was submitted, and meanwhile the time for the races has' passed. There is therefore no occasion to determine the question whether relators are entitled, in this form of action, to restrain what they assert to be gambling contracts, and to have the receiver removed on that ground.
2. We find no occasion to interfere with the action of the court below in appointing Mr. Campau, and in refusing to remove him. Under our law and decisions, a creditor or officer, or any of the stockholders, of a corporation, may be appointed receiver. Section 10860, 3 Comp. Laws 1897; Covert v. Rogers, 38 Mich. 368 (31 Am. Rep. 319); Gypsum Plaster & Stucco Co. v. Kent Circuit Judge, 105 Mich. 498 (63 N. W. 518).
3. The merits of relators’ petition appear to have been argued and disposed of without objection to such hearing in the court below. An order or decree was entered dismissing the petition. This was a final order, and can only be reviewed on appeal.
The writ is denied.
The other Justices concurred.